UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1364



FERDINAND KAMDEM FOTSO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-603-118)


Submitted:   January 26, 2005             Decided:   February 8, 2005


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph L.T. Tibui, LAW OFFICE OF JOSEPH L.T. TIBUI, Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Richard M. Evans, Assistant Director, Nancy E. Friedman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ferdinand Kamdem Fotso, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

(IJ) denial of his application for asylum.

           Because the Board affirmed under its streamlined process,

the IJ’s decision is the final agency determination.                Camara v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).           We will reverse this

decision   only   if   the   evidence     “‘was   so   compelling    that   no

reasonable fact finder could fail to find the requisite fear of

persecution.’”    Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).               We

have reviewed the administrative record and the IJ’s decision and

find substantial evidence supports the conclusion that Fotso failed

to establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.                See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

           Accordingly,      we   deny   the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                            PETITION DENIED

                                    - 2 -